On Petition foe a Rehearing.
Elliótt, J.
A very able brief has been filed by the appellants’ counsel on the petition for a rehearing, in which, *578among other things, it is said: “ I admit that the public-easement in the highway which crossed the "Wabash river at Carrollton was not destroyed by the construction of the canal, but continues to this day. I admit that the use of the highway was possession of the easement and notice to all the world. I admit that all such existing easements followed the canal into the hands of the purchasers under the.Gapcn decree. I have never controverted these propositions. My contention is, that the easement in the soil does not embrace-the artificial stone structures placed on it as a part of the canal.” In stating what his contention is, the learned counsel assumes, what we can not grant, that the bridge was part of the canal. This assumption lies at the foundation of the argument, and unless it can be made good the whole argument falls. The facts stated in the special finding, and recited in the agreed statement of facts, show that the bridge, except the addition made to it for towing purposes, was constructed as a part of the highway, and, therefore, counsel’s assumption is utterly without support. The bridge was a part of the highway; as such it was built and maintained. Counsel admits, what could not well be denied, that the possession and use by the State was notice to all the world, and the logical conclusion from this admission, which no ingenuity of invention however great can escape, is, that the purchasers of the canal knew that the bridge was part of the highway and not part of the canal. If, therefore, the State had an interest in the bridge distinct from that owned for canal purposes, it still retains it, for the appellants knew that the highway bridge was no part of the canal, and the decree, on which their title is founded, orders a sale of the canal, and no other property is embraced by its terms or is within its scope.
The agreed statement of facts filed as part o*f the evidence thus states what property was sold, under the decree, to wit: “ That part of said canal lying between the Ohio State line and the western boundary of the city of Lafayette.” If *579the appellants’ grantor bought the canal, as it is agreed he did,, we can perceive no possible ground upon which it can be claimed with even the feeblest appearance of justice, that he got a highway bridge forming no part of the canal. If the-purchasers of the various canals constructed under the Internal Improvement laws of the State obtained, by virtue of their purchase under the decrees directing a sale of the canal property, title to all the highways and highway bridges that crossed those canals, then we are wrong in our conclusion; but if, as we believe to be undeniably true, they bought only the canals and their appurtenances, then our conclusion is-right. We confess that we are unable to perceive how it is. possible for the appellants to wrest from the people of the State property that was not sold.
It is covertly assumed by counsel that we constructed our opinion upon the theory that “ an easement in the soil embraced the artificial stone structure placed on it as a part of the canal,” but counsel is greatly in error. We expressly declared that the bridge, so far as it was built for highway purposes, was not a part of the canal, so that there is a palpable-fallacy in assuming that we conceded it to be a part of the canal. Our proposition was, and is, that the bridge, in so far as it w.as a part of the highway, is not a part of the canal, and as the appellants bought only the canal they did not acquire title to any other property owned by the State. It seemed clear to us on the oral argument, and continued reflection has, if possible, made it still clearer to our minds, that the appellants have rightful title to the property sold under the decree, and to nothing more, and that is, the canal and its appurtenances.
The question here is, what is the extent and nature of the appellants’ title ? That title surely is no greater than was sold under the decree upon which the claim of title rests. We can not go behind that decree to ascertain what interest or estate might have been ordered sold, but our inquiry ends when we ascertain what property was sold. The State courts can neither review nor impair the decrees of the Federal tribu*580mals, but must enforce them as they are written. With quite as much reason might the State ask us to decide that too great an interest was directed to be sold, as for the appellant to ask us to determine that more ought to have been sold. It is a familiar principle that a decree, directing the sale of property mortgaged or otherwise pledged as a security for a debt, settles the estate which shall be sold, and we must presume that the United States officers did their duty, and sold what the decree authorized them to sell. At all events, we must, where the record shows, as it does here, what property the appellant bought, decide that we can not inquire into what lies back of the decree and sale, for the purpose of ascertaining whether there is or is not some equitable grounds for giving the appellant more than he bought.
Filed June 1, 1886.
The decision in City of Logansport v. Shirk, supra, goes much further than we need do here, for it declares, and rightly, that the easement of the public in highways simply remained in abeyance during the time the canal was in use, but revived when the use ceased. If, as we must do, we apply that principle here, it results that when the canal was abandoned the right of the people to the highway bridge fully revived. Nor is there any injustice in applying this principle where it is expressly admitted, as it is here, that the use and enjoyment of the bridge for highway purposes was “ notice to all the world.”
Petition overruled.